Citation Nr: 9928791
Decision Date: 10/05/99	Archive Date: 12/06/99

DOCKET NO. 95-12 801A              DATE OCT 05, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to a compensable evaluation for patellofemoral pain
syndrome of the left knee.

2. Entitlement to a compensable evaluation for residuals of a left
shoulder injury.

3. Entitlement to a compensable evaluation for residuals of a back
injury.

REPRESENTATION

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and spouse 

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from August 1991 to May
1994.

This appeal came before the Board of Veterans' Appeals (Board) from
a April 1998 rating decision by the Department of Veterans Affairs
(VA) Montgomery, Alabama, Regional Office (RO), and was remanded in
March 1999 for the purpose of permitting the appellant and his
spouse to provide testimony at a June 1999 Travel Board hearing.

REMAND

The appellant claims that his service-connected disabilities, which
consist of patellofemoral pain syndrome of the left knee, residuals
of a left shoulder injury, and residuals of a back injury, are each
more severely disabling than currently evaluated, and, therefore,
warrant compensable ratings.

Generally, claims for increased evaluations are considered to be
well grounded. When a claimant is awarded service connection for a
disability and subsequently appeals the RO's initial assignment of
a rating for that disability the claim continues to be well
grounded as long as the rating schedule provides for a higher
rating and the claim remains open. Shipwash v. Brown, 8 Vet. App.
218, 224 (1995).

VA has a duty to assist the appellant in the development of facts
pertinent to his claims. 38 U.S.C.A. 5107(a); 38 C.F.R. 3.103(a).
The United States Court of Appeals for Veterans Claims (Court) has
held that when the Board believes the medical evidence of record is
insufficient it may supplement the record by ordering a medical
examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991). Review of

- 2 -

the claims file reveals that the appellant has not undergone a VA
orthopedic examination for evaluation of his service-connected
orthopedic disabilities since service. Therefore, in order to
obtain additional medical evidence and to insure that the appellant
receives his procedural due process rights and fair process rights,
the Board finds that his claims must be remanded for the following
actions:

1. The RO should schedule the appellant for a VA orthopedic
examination for the purpose of evaluating his service-connected
left knee, left shoulder, and back disorders. All indicated special
studies, to include limitation of motion studies, should be
performed, if not contraindicated. The claims folder and a copy of
this remand must be made available to and reviewed by the examiner
prior to the examination. The examiner should be requested to
express an opinion as to whether any of the service- connected
disabilities results in functional disability, and to provide
complete rationale for all conclusions reached.

2. The appellant should be advised of the provisions set forth at
38 C.F.R. 3.655(b) regarding failure to report for scheduled VA
examinations.

3. The RO should review the claims folder and ensure that all of
the development action has been conducted and completed in full.
The Court has held that, if the requested examination does not
include adequate responses to the specific opinions requested, the
report must be returned for corrective action. 38 C.F.R. 4.2 ("if
the [examination] report does not contain sufficient detail, it is
incumbent upon the rating board to return the report as inadequate
for evaluation purposes Ardison v. Brown, 6 Vet. App. 405, 407
(1994).

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

3 -

The Board expresses its appreciation in advance to the RO for its
assistance in developing the requested evidence and trusts that
this development will be attended to in an expeditious manner as
mandated by the Veterans' Benefits Improvements Act of 1994, Pub.
L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101
(West Supp. 1998) (Historical and Statutory Notes) and VBA's
Adjudication Procedure Manual, M21-1, Part IV.

After the above requested actions have been completed, the RO
should review the appellant's claims, and in doing so should
consider the provisions of 38 C.F.R. 4.10, 4.40, 4.45, as discussed
in DeLuca v. Brown, 8 Vet. App. 202 (1995). If the benefits sought
on appeal remain denied, a supplemental statement of the case
should be furnished to the appellant and his representative, and
they should be afforded the appropriate period of time to respond.
Thereafter, the case should be returned to the Board for further
appellate consideration.

The purpose of this REMAND is to obtain addition medical evidence
and to ensure that the appellant receives his due process and fair
process rights. No opinion, either legal or factual, is intimated
by this REMAND as to the merits of the appellant's claims. No
additional action is required by the appellant until he receives
further notification from VA.

M. W. GREENSTREET 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

4 -



